DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are finally rejected under 35 U.S.C. 103 as being unpatentable over McGovern (6,101,907) in view of either Arnold (5,901,620) or Molinari (4,535,658).

    PNG
    media_image1.png
    199
    361
    media_image1.png
    Greyscale
McGovern meets all of the limitations of claim 1 and its associated pin of claim 7, i.e., a tool 10 comprising a handle 12 including a handle splined aperture 22, 20, Fig. 2 disposed proximate to an end of the handle; 5a head 14 including opposing first and second ends Fig. 1, a drive portion 24 disposed proximate to the first end, a head splined aperture 28, 30 disposed proximate to the second end; a pin 34 axially movable relative to the handle between first Fig. 3 and second positions Fig. 1, and including a smooth portion 35 and a splined portion 42 and a second annular groove 46, wherein the spline portion includes first and second splined portions, wherein the first spline portion is meshingly engaged with the head splined aperture and the second splined portion is adapted to selectively meshingly engage the handle splined aperture when the pin is disposed in the second portion; and a retaining member 48 that engages the first and second annular grooves restricting axial movement of the pin relative to the head, except for splined aperture of the head to include a first annular groove aligned with the second groove extending through splines of the head splined aperture.

    PNG
    media_image2.png
    183
    256
    media_image2.png
    Greyscale
Arnold teaches using a C-clip retainer 42 engaged with an annular groove 30 in ratchet wheel or socket and an annular groove 46 in the ratchet head to securely and releasably retain the socket within the head in both directions. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the retaining ring and groove of McGovern by providing a groove in the ratchet head as taught by Arnold to prevent axial movement in both direction for a more secure retention to eliminate the need for the cap 51, screw 50 and the threaded bore 47.

    PNG
    media_image3.png
    408
    237
    media_image3.png
    Greyscale
Molinari teaches a holder for securely holding a bit/pin within a wrench/socket head by providing corresponding grooves 11 and 5 in each, wherein the head groove is arranged to more securely retain the bit in a disengagement direction. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of McGovern by providing a groove in the ratchet head as taught by Arnold to prevent axial movement in both direction for a more secure retention or in eliminating the need for the cap 51, screw 50 and the threaded bore 47 or with an angled groove as taught by Molinari to prevent of the movement of the pin downward through the splined aperture.
Note that the retaining ring groove, as taught by either Arnold or Molinari, would be in the splined aperture and would extend through aperture, similar to groove 46 of McGovern, Fig. 2.  
Regarding claims 2 and 9, PA (prior art, McGovern modified by either Arnold or Molinari) meets the limitations, i.e., the tool of claim 1, wherein the handle 12 is adapted to rotate relative to the head 15when the pin is disposed in the first position Fig. 3 and the smooth portion is aligned with the handle splined aperture, and wherein rotation of the handle relative to the head is restricted when the pin is disposed in the second position and the splined portion engages the handle splined aperture Fig. 1, McGovern.
	Regarding claim 3, PA meets the limitations, i.e., the tool of claim 1, wherein the pin 34 further includes a radially extending shoulder portion 32 that is adapted to retain the handle on the pin Fig. 2, McGovern.
	Regarding claims 4 and 8-10, PA meets the limitations, i.e., wherein the pin is detained in the first and second positions by a detent-ball 38 and spring member 40, McGovern; smooth portion adjacent the handle spline aperture modified tool of McGovern Fig. 1, and splined portion adjacent the handle splined aperture in the second position Fig. 3 and bore 47 disposed in the aperture to selectively retain the handle. 
	Regarding claim 5, PA meets the limitations, i.e., the tool of claim 1, wherein the retaining member is a retaining ring 48 Fig. 2, McGovern.
	Regarding claim 6, PA meets the limitations, i.e., the tool of claim 1, wherein the head includes a ratchet mechanism 02:62-64, McGovern.
	Regarding claim 11, PA meets the limitations, i.e., the connecting pin of claim 7, wherein the retaining portion member is a retaining ring 48.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Response to Arguments
Applicant's arguments filed July 11 2022 have been fully considered but they are not persuasive.
The argument regarding the newly added feature requiring for the first annular groove to extend through the spline, is not persuasive, since the groove for the retaining ring of the modified tool, provided in the head, would necessarily extend through the splined aperture, similar to groove 46 of Fig. 2 of McGovern. 
Applicant argues that McGovern discloses a permanent interference fit and that the modification is not necessary since the base reference McGovern already achieves this by the screw 50. This is not persuasive, firstly “permeant” is temporally since the screw can be released, as would a retaining ring within a groove in the pin. Secondly modifying the tool by replacing the screw with the retaining ring, reducing the elements, or as an alternative means of achieving the same result, is considered by the examiner to be proper. .
Applicant further argues that cited teaching references, Arnold and Molinari, fail to make up for the deficiencies of McGovern. Applicant argues that the groove formed in a head portion of Arnold and Molinari, are not formed in a head splined portion. This is not found persuasive, since applicant is attacking the references individually.
Applicant then argues that the combination is improper for hindsight and that there is no reason or suggestions to do so. The argument that McGovern already has a means of retaining the parts and thus there should be no reason to modify. The latter argument is not found persuasive, sine it is contrary to any improvement made on an invention. With regards to hindsight and reasons to modify, please note that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).		In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, in this case it notoriously old and well known in the art, to couple parts with a retaining ring that is placed in corresponding grooves. Providing a groove in the head section may increase costs, but it may be desirable for a more secure attachment preventing any relative axial movement. Accordingly one of ordinary skill in the art, provide with the common knowledge would be motivated to provide the second groove for preventing axial movement, disclosed by teachings of Arnold and Molinari. In fact Arnold discloses two embodiments, one of which in Fig. 9, had a resilient means 42 engaging one groove in a pin or socket 10 (similar to the McGovern), the other embodiment of Fi.10, teaches two annular grooves one in the pin/socket 10 and the other in the splined head 36, to releasably secure the socket within the head. Molinari teaches grooves in a pin/bit 3 and in a head that prevents unintentional removal of the pin from the head. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			
								/Hadi Shakeri/
July 15, 2022							Primary Examiner, Art Unit 3723